Case 2:16-cv-06599-JGB-E Document 108-10 Filed 10/05/20 Page 1 of 2 Page ID #:2199




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY M. DOMINGUEZ, Cal Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
   10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12
        GUILLERMO ROBLES,                                  Case No. 2:16-cv-06599
   13                                                      Hon. Jesus G. Bernal
                          Plaintiff,
   14
                 v.                                        DEFENDANT DOMINO’S PIZZA
   15                                                      LLC’S REQUESTS FOR JUDICIAL
        DOMINO’S PIZZA LLC,                                NOTICE IN SUPPORT OF ITS
   16                                                      OPPOSITION TO PLAINTIFF
                          Defendant.                       ROBLES’ MOTION FOR
   17                                                      SUMMARY JUDGMENT
   18
                                                           Date: October 26, 2020
   19                                                      Time: 9:00 a.m.
                                                           Crtrm.: 750
   20
                                                           Trial Date:     December 8, 2020
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                 Case No. 2:16-cv-06599
        SMRH:4840-9151-9693.1            DEFENDANT DOMINO’S PIZZA LLC’S REQUEST FOR JUDICIAL NOTICE
Case 2:16-cv-06599-JGB-E Document 108-10 Filed 10/05/20 Page 2 of 2 Page ID #:2200




    1                              REQUEST FOR JUDICIAL NOTICE
    2            Pursuant to Rule 201 of the Federal Rules of Evidence, Defendant Domino’s
    3 Pizza LLC hereby requests that the Court take judicial notice of the following in
    4 support of its Opposition to Plaintiff Robles Motion for Summary Judgment.
    5            1.       Attached as Exhibit A is true and correct copy of a letter dated
    6 September 25, 2018 from Stephen Boyd, Assistant Attorney General, to Hon. Ted
    7 Budd, U.S. House of Representatives.
    8            Judicial notice pursuant to FRE 201 is appropriate of this document because it
    9 is an official document from an administrative agency, the U.S. Department of
   10 Justice. Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012) (“We may take
   11 judicial notice of records and reports of administrative bodies.” (internal quotation
   12 marks omitted)).
   13
   14
   15
   16 Dated: October 5, 2020
   17                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   18
   19
                                            By                   /s/ Gregory F. Hurley
   20                                                           GREGORY F. HURLEY
   21
                                                        Attorneys for DOMINO’S PIZZA LLC
   22
   23
   24
   25
   26
   27
   28

                                                    -1-                        Case No. 2:16-cv-06599
        SMRH:4840-9151-9693.1          DEFENDANT DOMINO’S PIZZA LLC’S REQUEST FOR JUDICIAL NOTICE
